Citation Nr: 0936121	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 1999, 
for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  Entitlement to specially adapted housing or a special 
home adaptation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, son



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and June 2006 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notices of disagreement were received in August 2005 
and July 2006, statements of the case were issued in 
September 2005 and September 2006, and substantive appeals 
were received in September 2005 and September 2006.   

The Veteran presented testimony at a Board hearing in August 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The issue of entitlement to specially adapted housing or a 
special home adaptation is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO granted 
entitlement to TDIU, effective March 12, 1999.  Although the 
Veteran was notified of this decision and his appellate 
rights in October 2000, he did not appeal within one year.

2.  In March 2004, VA received the Veteran's request for an 
effective date earlier than March 12, 1999, for the award of 
a TDIU.  

3.  There has been no allegation of clear and unmistakable 
error in the September 2000 rating decision.

CONCLUSION OF LAW

There is no legal basis on which to grant an effective date 
prior to March 12, 1999 for the assignment of a TDIU.  38 
U.S.C.A. §§ 5110, 5109A, 7105(c) (West 2002); 38 C.F.R. §§ 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in September 2000, the RO granted 
entitlement to TDIU, effective March 12, 1999.  The Veteran 
was notified of this decision in October 2000.

A claimant has one year from the date of notice of an RO 
decision in which to submit a notice of disagreement.  38 
U.S.C.A. § 7105(b).  If a notice of disagreement is not 
received within one year of the notice, the decision becomes 
final.  38 U.S.C.A. § 7105(c).

After the RO issued the September 2000 rating decision, no 
communication regarding this issue was received until March 
2004, when the Veteran submitted a Statement in Support of 
the Claim (VA Form 21-4138) in which he first contested the 
March 1999 effective date for the assignment of the TDIU.  
This statement was received over a year after issuance of 
notice of the September 2000 decision and is, therefore, 
untimely, and may not be considered a Notice of Disagreement 
for purposes of a timely appeal to the downstream issue of 
the effective date assigned at the time of the grant of the 
TDIU.  In the absence of a timely notice of disagreement, the 
September 2000 decision became final.

The first time the matter of an effective date was raised was 
a statement from the Veteran which was received at the RO in 
March 2004.  Where a rating decision which established an 
effective date becomes final, an earlier effective date can 
only be established by a request for a revision of that 
decision based on clear and unmistakable error (CUE).  Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  There is no 
"freestanding" earlier effective date claim which could be 
raised at any time.  Rudd, 20 Vet. App. at 299.  In other 
words, once a decision assigning an effective date has become 
final, as is the case here, a claimant may not properly file, 
and VA has no authority to adjudicate, a freestanding earlier 
effective date claim in an attempt to overcome the finality 
of an unappealed RO decision.  To allow such claims would 
vitiate the rule of finality.  Id.

Although there are numerous exceptions to the rule of 
finality and application of res judicata within the VA 
adjudication system, a new and distinct claim for an earlier 
effective date is not one of the recognized statutory 
exceptions to finality.  See Rudd, 20 Vet. App. at 300; see 
also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).

While the Veteran has asserted that an earlier effective date 
is warranted, the "claim" for an earlier effective date was 
filed after the September 2000 rating decision being 
challenged became final.  Because the Veteran did not appeal 
that decision as to the effective date, that decision became 
final as to that matter.  The only other method to obtain an 
earlier effective date is to allege that the September 2000 
rating decision contained CUE.  To date, no such CUE claim 
has been filed.

Given the procedural history of this case, there is no 
alternative but to dismiss the appeal as to this issue 
without prejudice to the Veteran's filing a CUE claim.  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994).

When the law and not the evidence is dispositive of the 
claim, the requirements related to the duties to notify and 
assist are not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002).




ORDER

The claim for entitlement to an effective date earlier than 
March 12, 1999 for the grant of TDIU is dismissed.


REMAND

The Veteran contends that his service-connected diabetic 
peripheral neuropathy limits his mobility so severely that he 
is entitled to specially adaptive housing or a special home 
adaptation.  

Specially adaptive housing is warranted for the loss of use 
of both lower extremities, or for the loss of use of a lower 
extremity together with organic disease or injury which so 
affects the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, cane, or 
wheelchair.  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the Veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
Veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

To that end, the Veteran has requested a VA medical 
examination for the purpose of determining the extent of the 
Veteran's disability.  The Veteran underwent a VA examination 
in February 2006; however, the examination report did not 
include a detailed explanation of the Veteran's abilities 
such that a determination on whether the criteria for 
specially adaptive housing or the requirements for a special 
home adaptation are met.

As such, a VA examination is warranted for the purpose of 
determining whether the Veteran's disability is severe enough 
that it is equivalent to a loss of use of both lower 
extremities, or the loss of use of a lower extremity together 
with organic disease or injury which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, cane, or wheelchair.  Or, in the 
alternative, whether the Veteran is entitled to compensation 
for permanent and total disability that (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  

Accordingly, the case is REMANDED for the following action:

1.  All outstanding pertinent VA 
treatment records and, with proper 
authorization, all private treatment 
records pertinent to the claim on appeal 
should be obtained and associated with 
the claims file.  

2.  Schedule the Veteran for a VA 
examination of the lower extremities.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  Any special tests 
deemed medically advisable should be 
conducted.  The examiner should explain 
the severity of the Veteran's disability 
in terms of the rating schedule as well 
as his functional limitations.  In 
addition, the examiner should provide an 
opinion as to whether or not the 
Veteran's diabetic peripheral neuropathy 
is productive of, or equivalent to, (1) a 
loss of use of both lower extremities 
such as to preclude locomotion without 
the aid of braces, crutches, canes or a 
wheelchair, or (2) whether the loss of 
use of one lower extremity together with 
residuals of organic disease or injury 
which so affects the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
cane, or wheelchair.  Or, in the 
alternative, whether the Veteran's 
disability is permanent and total in 
nature and one which results in (1) 
blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the 
anatomical loss or loss of use of both 
hands.  A complete rationale for all 
opinions is requested.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether specially adaptive 
housing or a special home adaptation 
grant is warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


